DETAILED ACTION
This is in response to application 15/349,747 filed on March 29, 2021 in which claims 1-20 are presented for examination. 

Status of Claims
Claims 1-20 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Assarpour (US 2014/0089625) (hereinafter Assarpour) teaches heap manager keeping track of memory cells that have been allocated and a heap management scheme efficiently finding free index after memory allocation is received.
Cantrill (US 6,823,467) (hereinafter Cantrill) teaches storing an index of a cyclic into a buffer and incrementing related index variable data each time a cyclic is dequeued.
However Assarpour and Cantrill do not explicitly teach “resizing the data structure within the heap into a final allocation of memory when the contiguous section of memory is consumed with the elements with the exception of the over- allocation portion as unused portion of the data structure; inserting a gap object into the over-allocation portion of the data structure in a-the final allocation of the memory to mark a version of memory to be freed”. The prior art of record including the disclosures above neither anticipates nor renders obvious the above recited combination.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Courtney Harmon/Examiner, Art Unit 2159                                          
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159